DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive.
Claim 1 is amended to include the limitations of previously examined, now canceled, claims 2 and 3 from the 05/07/2020 claim set. Claim 1 further clarifies the step of vitrifying the alkali-metal-doped silica soot “such that a dehydration step in a chlorine-based gas atmosphere is not performed in the vitrification step, but only a sintering step as heat treatment in a non-chlorine-based atmosphere is performed” which was not previously examined. Anderson and Coffey provide embodiments to avoid the use of chlorine in the drying. Coffey provides motivation to not use a hydrogen combustion source for sintering to avoid the introduction of water/hydration in the system bypassing additional drying; however, Coffey does not explicitly state the chlorine aspect as instantly claimed. Examiner relies on Chukwuemeka et al (WO-02051762-A1) indicated in the “prior art made of record and not relied upon” of the previous Office Action, to introduce a halide-free sintering environment, reading on a non-chlorine-based atmosphere.

Claim Interpretation
Regarding claim 1 and 5, an alkali metal dopant can be interpreted to be alkali ion, alkali metal oxide, or alkali metal. Typically, the soot in claim 1 has an alkali metal oxide component that diffuses into the silica as ions. Examiner is broadly interpreting the alkali metal around the silica glass body to be an alkali metal element or component.
Regarding claim 1 and 5, after diffusing the dopants from doped glass body to the core glass body, the core glass body is now also a portion of the alkali-metal-doped silica glass body. The removal of the alkali-metal-doped silica glass body is broadly interpreted to be the exterior of the alkali-metal-doped silica glass body

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites “wherein in the alkali-metal-doped silica glass body forming step, a heat treatment is performed in a non-chlorine-based atmosphere”. Claim 1 recites a sintering step which reads on a heat treatment performed in a non-chlorine-based atmosphere. Claim 4 does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Calvo et al (WO-2009034413-A1) and further in view of Anderson et al (US-20050063663-A1), Coffey et al (US-20040206127-A1), Chukwuemeka et al (WO-02051762-A1), and Tamura et al (US-2012098891-A1).
Regarding claims 1, 4 and 5, Calvo teaches of a method of producing an optical fiber preform (p. 3 Line 34-36) comprising a silica glass body forming step of forming a silica glass body to be at least a portion of a core portion (primary preform; p. 5 Line 25); an alkali-metal-doped silica glass body forming step of forming an alkali-metal-doped silica glass body doped with an alkali metal around the silica glass body such that the alkali-metal-doped silica glass body contacts the silica glass body (overcladding, p. 5 Line 26-30). 
The alkali metal diffuses from the alkali-metal-doped silica glass body to the silica glass body during drawing of the optical fiber (p. 6 Line 4-8; p. 8 Line 24-26), reading on a heat treatment. In the same field of endeavor, Anderson collapses an alkali-metal-doped silica glass tube to a rod to form an alkali-metal doped silica preform by heat treatment [0092]. It would be obvious to one of ordinary skill in the art at the time of invention to modify the method taught by Calvo to collapse (heat treat) and diffuse the alkali-metal in the overcladding into the core to form an optical fiber preform instead of directly drawing an optical fiber to quality check the preform and alkali-metal-dopant concentration throughout the thickness of the silica glass body. 
Additionally, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). Contacting the alkali-metal-doped silica glass body to the silica glass body and diffusing the alkali metal from the alkali-metal-doped silica glass body in two separate steps is not patentably distinct.
Calvo teaches of using deposition techniques for the alkali-metal-doped silica glass body forming step (p. 7 Line 16-24). Calvo does not expressly teach depositing alkali-metal-doped silica soot. In the same field of endeavor, Coffey teaches of making glass soot containing alkali metal dopants [0099] suitable for OVD or VAD techniques, reading on an alkali-metal-doped silica soot. It would be obvious to one of ordinary skill in the art at the time of invention to form an alkali-metal-doped silica soot by an OVD method and vitrifying said soot to form the alkali-metal-doped silica glass body because OVD is a known technique used by Anderson to dope a silica glass body and adding alkali metal dopants to OVD soot is already known in the art. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Coffey teaches  of sintering the soot with a non-hydrogen source to eliminate a drying/dehydrating step [0023]. Coffey does not expressly teach of a non-chlorine-based atmosphere for the sintering step. In the same field of endeavor, Chukwuemeka teaches of during sintering of the preform in a halide free atmosphere (p. 8 Line 18-28) and preferably carbon monoxide and helium (p. 20 Line 30-31), reading on non-chlorine-based atmosphere. It would be obvious to one of ordinary skill in the art at the time of invention to sinter the soot in a halide free atmosphere to reduce impurities that affect attenuation.
Calvo discusses in background prior art that after diffusing, the diffusion surface is etched to remove impurities that may be have been unintentionally introduced into the glass rod (p. 3 Line 6-11). Calvo is aware that a removal step is known in the art; Calvo does not specifically mention of grinding to remove impurities. In the same field of endeavor, Tamura teaches of an optional grinding step after the diffusing step to reshape the resulting glass body after collapse and control the desired concentration of alkali-metal-dopant [0033]. It would be within the skill for one of ordinary skill in the art to remove the alkali-metal-doped silica glass body by grinding to remove impurities, reshape the collapsed glass body, or control the alkali-metal-dopant concentration.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20120198892-A1 teaches substantially the same process as including etching the impurities in the doped layer to minimize halide concentration in the cladding.
US-20040057692-A1 teaches of minimizing chlorine contamination when the optical fiber core is doped with alkali metal.
US-7088900-B1 US-20080050086-A1 teaches of using a fluorine drying atmosphere or sweep/flush to avoid chlorine contamination
US-20120060561-A1 teaches of doping a glass tube with alkali metal in the core/cladding by using potassium chloride layer and to remove the excess by etching or grinding.
WO-2013038794-A teaches of vitrifying the alkali-metal-doped silica soot onto the glass body
US-20130251322-A1 teaches of dehydrating the alkali-metal-doped silica glass body in He atmosphere in substitute of the chlorine atmosphere to reduce transmission loss of the resulting fiber
US-20020094180-A1 and US-5318611-A teach of sintering the doped preform in a chlorine-free atmosphere
US-5713979-A teach of sintering under vacuum, reading on non-chlorine-based atmosphere
US-20020197035-A1 teaches of sintering in an inert atmosphere such as helium or argon for alkali doped preforms
US-20140106094-A1 teaches of using halogen/chlorine-free precursor gas for the OVD step while doping alkoxysilanes, reading on alkali-metal-doped

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        
/GALEN H HAUTH/Primary Examiner, Art Unit 1742